DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        JENNIFER DICOSTANZO,
                              Appellant,

                                      v.

                             WALMART, INC.,
                                Appellee.

                                No. 4D21-1657

                           [September 1, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case No.
502019CA015145.

  Bard D. Rockenbach of Burlington and Rockenbach, P.A., West Palm
Beach, and Maaz Quraishi of Law Office of Maaz Quraishi, P.A., West Palm
Beach, for appellant.

  Nicholas J. Christopolis, Daniel S. Weinger, and James M. Keleman of
Luks, Santaniello, Petrillo, Cohen & Peterfriend, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.